Exhibit 10.11

BB&T CORPORATION

2004 STOCK INCENTIVE PLAN

Nonqualified Stock Option Agreement

(Employee)

 

Name of Participant:  

 

Grant Date:  

 

Number of Shares Subject to Option:  

 

Type of Option:   Nonqualified Option Date Vesting Begins:  

 

Expiration date:  

 

THIS AGREEMENT (the “Agreement”), dated effective as of                     
    , 20    , between BB&T CORPORATION, a North Carolina corporation (“BB&T”)
for itself and its Affiliates, and                                         
        , an Employee (the “Participant”), is made pursuant to and subject to
the provisions of the BB&T Corporation 2004 Stock Incentive Plan, and it may be
amended and/or restated (the “Plan”).

BB&T desires to carry out the purposes of the Plan by affording the Participant
an opportunity to purchase shares of BB&T’s common stock, $5.00 par value per
share (the “Common Stock”), as hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Incorporation of Plan. The rights and duties of BB&T and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in the Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

2. Grant of Option. Pursuant to the Plan, effective as of                     
    , 20     (the “Grant Date”), BB&T grants to the Participant, subject to the
terms and conditions of the Plan and the terms and conditions herein, the right
and option (the “Option”) to purchase from BB&T all or any part of an aggregate
of                      shares (the “Shares”) of Common Stock at a purchase
price (the “Option Price”) of $             per share, such Option Price being
the Fair Market Value per share of Common Stock on the Grant Date. This Option
is designated as a Nonqualified Option and, as such, is not intended to be an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). Such Option will be vested and exercisable as
hereinafter provided.

3. Terms and Conditions. The Option is subject to the following terms and
conditions:

(a) Expiration Date. Unless the Option terminates earlier pursuant to the terms
of the Plan or this Agreement, the Option shall expire on                     
    , 20     (the “Expiration Date”) (such term commencing with the Grant Date
and ending on the Expiration Date being referred to as the “Option Period”).



--------------------------------------------------------------------------------

(b) Exercise of Option. Except as provided in Sections 4, 5, 6, 7,8 and 10 and
subject to the authority of the Administrator to accelerate the exercisability
of this Option, this Option shall become vested and exercisable with respect to
twenty percent (20%) of the Shares subject to the Option on the first year
anniversary of the Grant Date and with respect to an additional twenty percent
(20%) of the Shares subject to the Option on each annual anniversary of the
Grant Date over the following four years, so that the Option shall be fully
vested and fully exercisable on the fifth year anniversary of the Grant Date. To
the extent the Option has become vested and exercisable in accordance with the
preceding sentence, it shall continue to be vested and exercisable until the
earlier of the termination of the Participant’s rights hereunder pursuant to
Sections 4, 5, 6, 7, 8 and 10, or until the Expiration Date. The Option may be
exercised with respect to any number of whole shares less than the full number
for which the Option could be exercised. A partial exercise of the Option shall
not affect the Participant’s right to exercise the Option with respect to the
remaining Shares, subject to the conditions of the Plan and this Agreement. The
Option may not be exercised at any time unless the Participant shall have been
in the continuous service as an Employee from the date hereof to the Exercise
Date of the Option, subject to the provisions of Sections 4, 5, 6, 7,8 and 10.

(c) Method of Exercising and Payment for Shares. The Option shall be exercised
by written notice (the “Notice of Exercise”) accompanied by payment of the
Option Price, delivered to the attention of the Human Systems Division at the
office of BB&T Corporation, P.O. Box 1215, 200 West Second Street,
Winston-Salem, North Carolina 27102, or at such other location selected by BB&T.
The Exercise Date shall be the date on which BB&T has received both the Notice
of Exercise and payment of the Option Price (except as may be otherwise
permitted for option exercises made pursuant to Section 6.05(c) of the Plan).
Payment of the Option Price may be made (i) in cash or by cash equivalent, and,
if permitted under applicable law, payment may also be made (ii) by delivery of
shares of Common Stock owned by the Participant at the time of exercise for a
period of at least six months (or such other time period necessary to avoid
variable accounting or other accounting consequences deemed unacceptable to the
Administrator); (iii) by delivery of written Notice of Exercise to BB&T and
delivery to a broker of written notice of exercise and irrevocable instructions
to promptly deliver to BB&T the amount of sale or loan proceeds to pay the
Option Price; or (iv) by any combination of the foregoing methods. Shares
delivered in payment of the Option Price shall be valued at their Fair Market
Value on the Exercise Date, as determined in accordance with the Plan. Upon the
exercise of an Option in whole or in part, payment of the Option Price in
accordance with the provisions of the Plan and this Agreement, and satisfaction
of such other conditions as may be established by the Administrator, BB&T shall
promptly deliver to the Participant a certificate or certificates for the Shares
purchased.

In the event that the Option shall be exercised pursuant to this Section 3 by
any person other than the Participant, the Notice of Exercise shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.

 

- 2 -



--------------------------------------------------------------------------------

(d) Shareholder Rights. The Participant and his legal representative, legatees
or distributees shall not be deemed to be the holder of any Shares subject to
the Option and shall not have any rights of a shareholder unless and until
certificates for such Shares have been issued and delivered to him or them under
the Plan. The Option shall not provide dividend or dividend equivalent rights
and the Participant shall have no dividend rights unless and until Shares have
been issued to him pursuant to the exercise of the Option. A certificate or
certificates for Shares of Common Stock acquired upon exercise of the Option
shall be issued in the name of the Participant (or if the Participant is
deceased, his or her beneficiary or beneficiaries) and distributed to the
Participant (or if the Participant is deceased, his or her beneficiary or
beneficiaries) as soon as practicable following receipt of Notice of Exercise
and payment of the Option Price (except as may otherwise be determined by BB&T
in the event of payment of the Option Price pursuant to Section 6.05(c) of the
Plan).

(e) Nontransferability of Option. The Option shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except as may be permitted by the
Administrator in its sole discretion (and in a manner consistent with the
registration provisions of the Securities Act). Except as may be permitted by
the preceding sentence, (i) during the lifetime of the Participant, the Option
may be exercised only by the Participant; and (ii) no right or interest of a
Participant in the Option shall be liable for, or subject to, any lien,
obligation or liability of such Participant. The designation of a beneficiary in
accordance with the Plan shall not constitute a transfer.

4. Termination of Employment. Except as provided in Sections 5, 6, 7 and 8 (and
unless otherwise determined by the Administrator), in the event that the
employment of the Participant with BB&T or an Affiliate terminates for any
reason, other than the Participant’s termination of employment due to
involuntary termination without Just Cause, Retirement, death or Disability, the
Participant may exercise the Option only with respect to those Shares of Common
Stock as to which the Option has become vested and exercisable pursuant to
Section 3(b) as of the date of his termination of employment (the “Termination
Date”). The Participant may exercise the Option with respect to such Shares no
more than thirty (30) days after the date of the Participant’s Termination Date
(but in any event prior to the Expiration Date), and the Option shall terminate
at the end of such 30-day period.

5. Involuntary Termination Without Just Cause. In the event that the
Participant’s employment with BB&T or its Affiliates is involuntarily terminated
by BB&T without Just Cause, the Option shall become fully vested and fully
exercisable as of his Termination Date without regard to the installment
exercise limitations set forth in Section 3(b). For purposes of this Agreement,
the involuntary termination of the Participant by BB&T shall be without Just
Cause unless the termination is on account of the Participant’s (a) dishonesty,
theft or embezzlement; (b) refusal or failure to perform his assigned duties for
BB&T or its Affiliates in a satisfactory manner; or (c) engaging in any conduct
that could be materially damaging to BB&T or its Affiliates without a reasonable
good faith belief that such conduct was in the best interest of BB&T or any of
its Affiliates. The determination of Just Cause shall be made by the
Administrator or its designee and its determination shall be final and
conclusive. The Participant may exercise the Option following an involuntary
termination without Just Cause until the Expiration Date.

 

- 3 -



--------------------------------------------------------------------------------

6. Exercise After Termination of Employment Due to Retirement. In the event that
the Participant remains in the continuous employ of BB&T or its Affiliates from
the Grant Date until the Participant’s termination of employment due to
Retirement, the Option shall become fully vested and fully exercisable as of the
date of his Retirement without regard to the installment exercise limitations
set forth in Section 3(b). The Participant may exercise the Option following the
Participant’s termination of employment due to Retirement until the Expiration
Date.

7. Exercise in the Event of Death. In the event that the Participant remains in
the continuous employ of BB&T or its Affiliates from the Grant Date until his
death, the Option shall become fully vested and fully exercisable as of the date
of death without regard to the installment exercise limitations set forth in
Section 3(b). The Option shall be exercisable by such person or persons who are
designated as the Participant’s beneficiary in accordance with the terms of the
Plan and this Agreement, or, if no such valid beneficiary designation exists,
then by the Participant’s estate or by such person or persons as shall have
acquired the right to exercise the Option by will or the laws of descent and
distribution. The person or persons entitled to exercise the Option following
the Participant’s death may exercise the Option until the Expiration Date.

8. Exercise in the Event of Disability. In the event that the Participant
remains in the continuous employ of BB&T or its Affiliates from the Grant Date
until the date of his Disability (as determined in accordance with the Plan),
the Option shall become fully vested and fully exercisable as of the date of his
termination of employment on account of his Disability without regard to the
installment exercise limitations set forth in Section 3(b). The Participant may
exercise the Option following such termination of employment until the
Expiration Date.

9. Fractional Share. A fractional share shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional share,
such fraction shall (unless the Administrator determines otherwise) be
disregarded.

10. Change of Corporate Control.

(a) Notwithstanding Sections 3, 4, 5, 6, 7 and 8, and in the event that there is
“Change of Control” as defined in this Section 10, of BB&T subsequent to the
date hereof, the Option shall (subject to the terms of Section 10(c) herein)
become fully vested and fully exercisable as of the effective date of such event
without regard to the installment exercise limitations set forth in
Section 3(b).

(b) For purposes of this Section 10, a “Change of Control” will be deemed to
have occurred on the earliest of the following dates: (1) the date any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
twenty percent (20%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any two-year period during the
term of the Option constituted BB&T’s Board

 

- 4 -



--------------------------------------------------------------------------------

of Directors, plus new directors whose election or nomination for election of
BB&T’s shareholders is approved by a vote of at least two-thirds of the
directors still in office who were directors at the beginning of such two-year
period (collectively, the “Continuing Directors”), cease for any reason during
such two-year period to constitute at least two-thirds of the members of such
Board of Directors; or (iii) the date the shareholders of BB&T approve a merger
or consolidation of BB&T with any other corporation or entity regardless of
which entity is the survivor other than a merger or consolidation which would
result in the voting securities of BB&T or such surviving entity outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
at least sixty percent (60%) of the combined voting power of the voting
securities of BB&T or such surviving entity outstanding immediately after such
merger or consolidation (provided, however, that if consummation of such merger,
consolidation or reorganization is subject to the approval of regulatory
authorities, then, unless the Administrator determines otherwise, a “Change of
Control” shall not be deemed to occur until the later of the date of approval of
such merger or other event by the shareholders or the date of final regulatory
approval of such merger or other event); or (iv) the date the shareholders of
BB&T approve a plan of complete liquidation or winding-up of BB&T or an
agreement for the sale or disposition by BB&T of all or substantially all of
BB&T’s assets; or (v) any event occurs that the Board of Directors determines
should constitute a change of control.

(c) Notwithstanding Section 10(a) and Section 10(b) herein, the term “Change of
Control” shall not include any event which the Board of Directors of BB&T (or,
if the event described in Section 10(b)(ii) above has occurred, a majority of
the Continuing Directors), prior to the occurrence of such event, specifically
determines, for the purpose of the Plan and/or this Agreement, is a “merger of
equals” (regardless of the form of the transaction), unless such determination
is revoked within one year after the occurrence of the event that otherwise
would constitute a Change of Control by a majority of the directors of BB&T if
BB&T is a surviving corporation, or by a majority of the directors of the
surviving corporation if BB&T is not the surviving corporation, who in either
case were Continuing Directors immediately prior to the effective time of such
event or were elected or nominated for election as directors of the surviving
corporation by a vote of at least two-thirds of the directors who were
Continuing Directors immediately prior to such effective time. Any determination
concerning whether a transaction is a “merger of equals” shall be solely within
the discretion of the Board of Directors of BB&T or a majority of the Continuing
Directors, as the case may be. In the event that the Board of Directors or the
Continuing Directors, as the case may be, determine that a transaction does
constitute a merger of equals, then, notwithstanding the provisions of
Section 10(a) and Section 10(b) herein, the vesting and exercisability of the
Option will not be accelerated due to the merger of equals, but the Option shall
instead continue to vest and become exercisable, if at all, in accordance with
the provisions of Sections 3, 4, 5, 6, 7, 8 and 10 herein.

11. No Right to Continued Employment; Forfeiture of Award. Neither the Plan, the
grant of the Option nor any other action related to the Plan shall confer upon
the Participant any right to continue in the employment or service of BB&T or an
Affiliate or affect in any way with the right of BB&T to terminate an
individual’s employment or service at any time. Except as otherwise expressly
provided in the Plan or this Agreement, all rights of the Participant under the
Plan with respect to the Option shall terminate upon termination of the
employment of the Participant to BB&T. The grant of the Option does not create
any obligation on the part of BB&T or an Affiliate to grant any further awards.
So long as the Participant shall continue to be an Employee, the Option shall
not be affected by any change in the duties or position of the Participant.

 

- 5 -



--------------------------------------------------------------------------------

12. Superseding Agreement. This Agreement supersedes any statements,
representations or agreements of BB&T with respect to the grant of the Option or
any related rights, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. This Agreement
does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and BB&T, including, but not
limited to, any restrictive covenants contained in such agreements.

13. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Code Section 409A and related regulations or other guidance and federal
securities laws), and the Participant hereby consents to any such amendments to
the Plan and this Agreement.

14. Withholding; Tax Matters.

(a) BB&T shall withhold all required local, state, federal, foreign and other
taxes and any other amount required to be withheld by any governmental authority
or law from any amount payable in cash with respect to the Option Prior to the
delivery or transfer of any certificate for Shares or any other benefit
conferred under the Plan, BB&T shall require the Participant to pay to BB&T in
cash the amount of any tax or other amount required by any governmental
authority to be withheld and paid over by BB&T to such authority for the account
of such recipient. Notwithstanding the foregoing, the Administrator may
establish procedures to permit a recipient to satisfy such obligation in whole
or in part, and any local, state, federal, foreign or other income tax
obligations relating to the Option, by electing (the “election”) to have BB&T
withhold shares of Common Stock from the Shares to which the recipient is
entitled. The number of shares to be withheld shall have a Fair Market Value as
of the date that the amount of tax to be withheld is determined as nearly equal
as possible to (but not exceeding) the amount of such obligations being
satisfied. Each election must be made in writing to the Administrator in
accordance with election procedures established by the Administrator.

(b) BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Option or issuance, transfer or disposition of
Shares following exercise of the Option, and the Participant is in no manner
relying on BB&T or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences related to the grant of the Option or the acquisition or
disposition of the Shares subject to the Option and that the Participant should
consult a tax advisor prior to such grant, acquisition or disposition. The
Participant acknowledges that he has been advised that he should consult with
his own attorney, accountant, and/or tax advisor regarding the decision to enter
into this Agreement and the consequences thereof. The Participant also
acknowledges that BB&T has no responsibility to take or refrain from taking any
actions in order to achieve a certain tax result for the Participant.

 

- 6 -



--------------------------------------------------------------------------------

15. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16. Right of Offset. Notwithstanding any other provision of the Plan or the
Agreement, BB&T may reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to BB&T or an Affiliate that is or becomes due and payable, and
the Participant shall be deemed to have consented to such reduction.

17. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

18. Notices. Any and all notices under the Option shall be in writing, and sent
by hand delivery or by certified or registered mail (return receipt requested
and first-class postage prepaid), in the case of BB&T, to its Human Systems
Division to the attention of the Human Systems Division Manager, and in the case
of the Participant, to the last known address of the Participant as reflected in
BB&T’s records.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.

20. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and his executors, administrators and permitted transferees and
beneficiaries and BB&T and its successors and assigns.

21. Compliance with Laws; Restrictions on Option and Shares. BB&T may impose
such restrictions on the Option and Shares or any other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, federal tax laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such securities. Notwithstanding any other provision in the
Plan or this Agreement to the contrary, BB&T shall not be obligated to issue,
deliver or transfer Shares of Common Stock under the Plan, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act). BB&T may cause a restrictive legend to be placed on any
certificate for Shares issued pursuant to the Option in such form as may be
prescribed from time to time by applicable laws and regulations or as may be
advised by legal counsel.

22. Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Administrator shall have authority to make adjustments to the terms

 

- 7 -



--------------------------------------------------------------------------------

and conditions of the Option in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

23. Cash Settlement. Notwithstanding any provision of the Plan or the Agreement
to the contrary, the Administrator may cause the Option or portion thereof to be
canceled in consideration of an alternative award or cash payment of an
equivalent cash value, as determined by the Administrator, made to the holder of
such canceled Award.

[Signature Page to Follow]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BB&T has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

BB&T CORPORATION

By:

 

 

PARTICIPANT  

 

 

- 9 -